Supreme Court correctly determined that petitioner presented a prima facie case that additional respondent Singh’s vehicle was involved in the accident, which, in view of Singh’s sworn denial of involvement, raises a genuine triable issue of fact justifying a stay pending a framed-issue hearing to determine whether the offending vehicle was his (see Matter of AIU Ins. Co. v Cabreja, 301 AD2d 448 [2003]; cf. Matter of New York Cent. Mut. Fire Ins. Co. [Reid], 34 AD3d 333 [2006]). Concur— Saxe, J.P., Friedman, Moskowitz, Freedman and Richter, JJ.